ACCEPTED
                                                                              04-15-00466-CV
                                                                  FOURTH COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                                                        10/28/2015 4:13:38 PM
                                                                               KEITH HOTTLE
                                                                                       CLERK



                     No. 04-15-00466-CV
                                                            FILED IN
                                                     4th COURT OF APPEALS
                                                      SAN ANTONIO, TEXAS
Felix Luera, Jr. and
                                                     10/28/2015 4:13:38 PM
Bianca Luera                                             KEITH E. HOTTLE
                                       In the Court  of Appeals
                                                              Clerk
V.                                    for the Fourth District of
                                                Texas
Basic Energy Services,
Inc. and Basic Energy
Services, L.P.


      A PPELLEES ’ M OTION TO D EFER B RIEFING ON THE M ERITS
     P ENDING D ISPOSITION OF A PPELLEES ’ M OTION TO D ISMISS

T O THE H ONORABLE C OURT OF APPEALS :
        Appellees Basic Energy Services, Inc. and Basic Energy
Services, L.P. (collectively, “Basic Energy”) move the Court to
defer briefing on the merits in this matter until the Court has
ruled on the Appellees’ Motion to Dismiss.

                        P ROCEDURAL HISTORY

        On August 24, 2015, Appellees filed their Motion to
Dismiss this appeal on the ground that Appellants’ notice of
appeal was untimely. In particular, the judgment they appeal
from was signed on November 4, 2014, and yet they did not file
their notice of appeal until July 14, 2015. The Appellees’
Motion to Dismiss remains pending.
                    The Court has granted an extension of the deadline for
           Appellants to file their brief; it is now due on November 20,
           2015. The Appellees’ brief will be due 30 days after Appellants’
           brief is filed. If the Motion to Dismiss is granted, the Court will
           not find it necessary to address the merits of the appeal. Thus,
           requiring the parties to submit full briefs on the merits before
           the Motion to Dismiss is disposed of may result in a needless
           expenditure of resources by the parties and the Court.

                    WHEREFORE, Appellees request that the Court defer
           briefing on the merits until it disposes of the Appellees’ Motion
           to Dismiss.

                                           Respectfully submitted,

                                           /s/ Ken Fields___________

                                           Ken Fields
                                           Texas State Bar No. 06975350
                                           kfields@mcv-law.com

                                           MCKIBBEN & VILLARREAL, L.L.P.
                                           1100 Tower II
                                           555 N. Carancahua
                                           Corpus Christi, Texas 78401-0841
                                           361-882-6611
                                           361-883-8353 (telefax)

                                              Attorneys for Appellees
                                              Basic Energy Services, Inc.
                                              and Basic Energy Services,
                                              L.P.




APPELLEES’ MOTION   TO DISMISS                                                   2
                                  CERTIFICATE OF SERVICE
                    This is to certify that a copy of the foregoing instrument
           was served on the other counsel of record, in the manner
           indicated below, on October 28, 2015.


                                              /s/ Ken Fields___________
                                              Ken Fields

           By e-filing and telefax, (361) 985-0601:
           Mr. Russell W. Endsley
           THE LAW OFFICES OF THOMAS J. HENRY
           521 Starr Street
           Corpus Christi, Texas 78401
             Attorney for Appellants

           By e-filing and telefax, 210-979-7810:
           Ricardo R. Reyna
           Brock Person Guerra Reyna, P.C.
           17339 Redland Road
           San Antonio, Texas 78247
             Co- counsel on appeal for Appellees




APPELLEES’ MOTION   TO DISMISS                                                   3